         Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 1 of 44




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

KNOWLEDGE ECOLOGY                    )
INTERNATIONAL,                       )
                                     )
      Plaintiff,                     )
                                     )
      v.                             )                   Case No. 1:20-cv-02986-KBJ
                                     )
U.S. DEPARTMENT OF HEALTH AND        )
HUMAN SERVICE; U.S. DEPARTMENT )
OF THE ARMY,                         )
                                     )
      Defendants.                    )
_____________________________________)

                                   JOINT STATUS REPORT

       Pursuant to the Court’s January 19, 2020 Minute Order, the Parties, by and through their

undersigned counsel, respectfully submit the following.

       On October 16, 2020, Plaintiff Knowledge Ecology International (“KEI”) filed this

Freedom of Information Act (“FOIA”) lawsuit against the United States Department of Health and

Human Services (“HHS”) and the United States Department of the Army (“Army”). At issue in

this FOIA lawsuit are fourteen FOIA requests filed by KEI with HHS and Army seeking contracts

between the federal government and private medical companies for research and development into

treatments and vaccinations for COVID-19. KEI filed a second amended complaint on January 19,

2021. (Dkt. No. 14). Defendants filed an answer to the second amended complaint on January 22,

2021. (Dkt. No. 15).

       The Parties’ first joint status report was filed with the Court on January 11, 2021. (Dkt.

No. 13). On January 19, 2021, the Court ordered the Parties to file a further joint status report that

proposes a schedule for the production of responsive records, and that if the Parties are unable to

agree on a production schedule, then each Party’s proposal. The Court further ordered Defendants
           Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 2 of 44




to answer additional questions. The Court also ordered the parties to “propose a schedule for

briefing redaction-related issues, on the assumption that the Court will seek to address that dispute

concurrently with the proposed schedule for production.”

         The undersigned counsel have conferred but were unable to agree on a timeframe for

completion of processing and production of the outstanding materials. The Parties also do not

agree on a proposed briefing schedule for redaction-related issues. The Parties agree that the next

Joint Status Report should be filed on March 8, 2021.

                                        PLAINTIFF’S STATEMENT

    A. PLAINTIFF’S PROPOSED PRODUCTION SCHEDULE1

    1. KEI proposes that the Court require Defendants to produce 3,000 to 5,000 pages per
       month if production does not occur concurrently with briefing redactions to the already-
       produced contracts, and 1,000 pages per month if briefing occurs concurrently.

         KEI proposes that the Court enter a scheduling order requiring that HHS produce 5,000

pages per month and that the Army produce 3,000 pages per month until production is complete,

starting on the date on which the Court enters the scheduling order. As explained below, if the

Court adopts this production rate, Defendants may complete production in approximately two to




1
  KEI respectfully requests that the Court allow the parties to submit additional briefing and supplemental evidence
for the parties’ respective positions, for another five business days. KEI anticipated filing a short, less than 10-page
status report with a brief explanation of the parties’ requests and positions. When, however, KEI received
Defendants’ draft submission this morning and two declarations in the morning and afternoon, KEI realized that
Defendants would be filing something more akin to a brief or motion. KEI requested Defendants’ consent to file a
motion for an extension of time to brief these issues in a motion format, with a standard 10-day opposition, but
Defendants would not consent. Accordingly, KEI had less than one day to respond to a status report and two
declarations that more closely resemble a motion than a typical status report. KEI believes that additional time to
respond to Defendants’ declarations and legal arguments would be helpful, but nonetheless made its best efforts to
respond to Defendants within the Court’s deadline. KEI also requests a hearing.


                                                            2
           Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 3 of 44




three months. Conversely, if the Court accepts Defendants’ proposal, production will take at

least another eight months for the Army and thirteen months for HHS.2

         KEI can provide only minimum estimates of the necessary processing times because

Defendants have not yet ascertained the total number of responsive records within their agency.

KEI devised its estimates by conducting a preliminary search and review of contracts that satisfy

the criteria of the scope of the FOIA requests at issue and locating their contract numbers, dates,

and total awards in U.S. dollars, using publicly-available information. KEI provided the lists to

Defendants’ counsel with the disclaimer that the lists were not exhaustive and that KEI is not

required to provide such a list because the requests reasonably describe the records sought. KEI

merely provided the lists in an effort to facilitate timely production of the contracts.

         Importantly, and as explained below, even the minimum estimates provided by KEI show

that Defendants’ proposed production schedule is not supported by law and would frustrate the

intent of the FOIA. If KEI were to have to wait more than thirteen months to receive all HHS and

Army contracts, it would lose opportunities to use this information to influence the public debate

about the COVID-19 response and legal options for addressing shortages, before more decisions

on the ground are made. KEI seeks this information to inform the public about an issue of

widespread interest while there is still time to influence the response. Each day that passes that

window of opportunity narrows and the informational value of the contracts declines. Moreover,



2
  To devise these estimates, for each agency, KEI made a preliminary list of all responsive contracts it could locate
using publicly-available information. KEI then noted the page count for each of the contracts already produced, and
multiplied that number by the total number of contracts so far produced to arrive at a total number of pages
produced. KEI then divided the total number of pages produced by the number of contracts produced to arrive at an
average page count. Next, KEI multiplied the average page count by the minimum number of contracts outstanding
for each agency, to arrive at a minimum number of pages outstanding. Finally, KEI divided the minimum estimate
of total pages outstanding per agency by their proposed production rate of 400 pages per month. KEI did not count
contracts for which only amendments were produced, because the page numbers in the amendments were not a
representative example of the length of the contract. KEI emphasizes that the number of outstanding pages and time
of remaining production are likely substantially greater than KEI’s minimum estimates.

                                                          3
         Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 4 of 44




the longer the pandemic persists, the greater the harm in terms of our health, economic, and

social welfare.

       If the Court is inclined to enter a briefing schedule to litigate redactions of the already-

produced contracts concurrent with production of outstanding records, KEI appreciates that some

of Defendants’ FOIA resources may need to be temporarily diverted to the creation of Vaughn

indices, which Defendants say will take 45 days to do. In that case, a higher rate of production

may be less critical. If KEI can be heard now on the redactions, then a rate of 1,000 pages per

agency per month would be acceptable because then KEI would not have to wait more than 13

months to be heard on the redactions to the contracts ready to be litigated. Under a 1,000 pages

per month processing rate, it would take at least five months for HHS to conclude its production

and three months for the Army. While this timeline would still dilute the value of the

information, it would be a vast improvement upon Defendants’ proposal of 400 pages a month.

       KEI requests that if the Court is not persuaded why the 5,000/3,000/1,000 pages per

month rates are appropriate, it nonetheless does not accept Defendants’ proposals, which are not

reasonable and would clearly frustrate the intent of the FOIA.

   2. The Court should require each Defendant to produce 5,000 pages per month where the
      subject of the requests is a matter of widespread public interest; KEI has been granted
      expedited processing of some of the requests at issue and all requests are materially
      identical; KEI has a considerable record of disseminating information to the public,
      including in connection with the requests at issue; and the production will benefit other
      requesters.

       A court “may use its equitable powers to require the agency to process documents

according to a court-imposed timeline.” Seavey v. Dep't of Justice, 266 F. Supp. 3d 241, 245

(D.D.C. 2017)(quoting Clemente v. FBI, 71 F.Supp.3d 262, 269 (D.D.C. 2014)). Courts have

imposed processing rates far exceeding 500 pages per month when, as here, the records sought



                                                  4
         Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 5 of 44




would shed light on matters of widespread public interest, the requester has a strong knowledge

of the subject matter and record of disseminating information to the public, and the records were

time-sensitive or the request was entitled to expedited processing. All of these factors are present

here, to a high degree.

       In Clemente v. Federal Bureau of Investigation, the Court required the FBI to process

5,000 pages per month, on the grounds that the records requested pertained to an issue of public

attention, the requester had “considerable capacity to disseminate information to the public[,]”

and the records were time-sensitive in light of the fact that the requester was terminally ill. See

Clemente v. Fed. Bureau of Investigation, 71 F. Supp. 3d at 268-69. Similarly, in Seavy v.

Department of Justice, the Court required the FBI to produce 2,850 pages per month, basing its

decision in part on the public interest in the records sought, calling the requester’s research “a

project of substantial substance in terms of shedding light [on government activity]”. Seavey v.

Dep't of Justice, 266 F. Supp. 3d at 248. And while the Court did not impose a faster processing

rate in Middle East Forum v. United States Department of Homeland Security, it observed that a

faster rate than 500 pages per month would have been justified if the requester had shown that it

was entitled to expedited processing, or if it produced more than generalized statements that the

material sought was time-sensitive and important to the public. Middle E. Forum v. U.S. Dep't of

Homeland Sec., 297 F. Supp. 3d 183, 187 (D.D.C. 2018). More recently, the Court granted the

plaintiff’s motion for a preliminary injunction regarding the plaintiff’s requested processing rate

on the basis that the plaintiff sought to inform the public about ICE’s response to the pandemic

and planned to widely disseminate the information to contribute to the public debate on the issue.

Am. Immigration Council v. U.S. Dep’t of Homeland Sec., 470 F. Supp. 3d 32, 39 (D.D.C. 2020).




                                                  5
         Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 6 of 44




       In contrast, when this Court has upheld a minimum processing rate of 500 pages per

month, the requester had not shown that it was entitled to expedited processing, or the request

was self-serving and not of widespread public interest. For example, in Negley v. the United

States Department of Justice, the Court approved a 500 page per month processing rate when the

requester did not establish that he was entitled to expedited processing and pursued the records

merely to satisfy his own curiosity. See Negley v. U.S. Dep't of Justice, 305 F. Supp. 3d 36, 46

(D.D.C. 2018), aff'd sub nom. Negley v. United States Dep't of Justice, No. 18-5133, 2018 WL

4148608 (D.C. Cir. Aug. 14, 2018). In Chaverra v. Immigrations and Customs Enforcement, a

case cited by Defendants, the Court denied the plaintiff’s request for a processing rate of more

than 500 pages per month when the plaintiff was not granted expedited processing on his request

and it pertained to the decedent’s estate that he was administering. Chaverra v. U.S. Immigration

& Customs Enf't, No. CV 18-289 (JEB), 2020 WL 7419670, (D.D.C. Nov. 5, 2020). And as

noted, in Middle East Forum, the Court based its decision not to impose a faster processing rate

on the fact that the plaintiff had not shown that it was entitled to expedited processing or that the

information it was seeking was of widespread or time-sensitive interest to the public. 297 F.

Supp. 3d at 186.

       As explained below, this case presents the same facts that lead this Court to enter an

accelerated processing schedule and is not analogous to the cases in which the Court upheld a

minimum rate of 500 pages per month.

   a. The records sought contain information of a time-sensitive nature of widespread interest
      to the public because the contracts inform the legal options that the United States
      government may exercise to address shortages of critical COVID-19 supplies.

       The fourteen FOIA requests at issue all seek contracts executed by the United States

government for the development or purchase of COVID-19 vaccines, treatments, diagnostics,



                                                  6
          Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 7 of 44




and other materials needed to save lives, limit the spread of the coronavirus, bring about a

speedier end to the pandemic, and reduce human suffering, in a once in a century pandemic. As

long as the pandemic persists anywhere in the world, lives will continue to perish, suffering will

persist, and the competition for scarce resources has the potential to foment conflict and

undermine national security. Yet while effective vaccines and other technologies have been

granted authorization by the United States Food and Drug Administration, many who could

benefit from the vaccines or treatments are unable to access them, due to shortages caused by the

companies’ monopolies on their patents, data, and know-how.3

        The contracts, to a large extent, inform what the U.S. government can and cannot do to

overcome barriers to access of taxpayer-funded COVID-19 technologies and scale up

manufacturing. The transparency of these agreements is made even more critical by the fact that

many if not most of the contracts are Other Transaction Agreements (OTAs), a type of

agreement believed by federal agencies to be exempt from the laws and regulations that apply to

standard contracts.4 Accordingly, the only way to know what rights the contracts reserve for the

U.S. government in intellectual property and data (rights which may be invoked to expand

access) is to review each contract.

        The records sought will also enable the public to better quantify taxpayers’ contributions

to publicly-funded COVID-19 vaccines and other technologies, which is of interest to the public5




3
  See, e.g., Bob Woods, National drug shortage crisis hits Covid vaccine rollout, CNBC (Jan. 29, 2021),
https://www.cnbc.com/2021/01/29/national-drug-shortage-crisis-hits-covid-vaccine-rollout.html.
4
  Kathryn Ardizzone, Other Transaction Agreements: Government Contracts that Eliminate Protections for the
Public on Pricing, Access and Competition, Including in Connection with COVID-19 Vaccines and Treatments, June
29, 2020, https://www.keionline.org/wp-content/uploads/KEI-Briefing-OTA-29june2020.pdf, at pgs 5-9.
5
  See, e.g., Remdesivir, Given to Half of Hospitalized Covid Patients in U.S., Is Big Win for Gilead — Boosted by
Taxpayers, Kaiser Health News (Jan. 28, 2021), https://khn.org/news/article/remdesivir-given-to-half-of-
hospitalized-covid-patients-in-u-s-is-big-win-for-gilead-boosted-by-taxpayers/.

                                                       7
            Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 8 of 44




and relevant to how the government and contractors should respond to shortages and price their

products.

        Defendants make a failed attempt to distinguish Clemente on the basis that the requester

was dying, but that is an inconsequential distinction. KEI is a nonprofit organization that

promotes access to affordable medicines and is not dying, but people are dying every day due to

a lack of access to taxpayer funded vaccines and treatments. The fact that other people who may

be impacted by the processing rate are dying and not KEI is of no consequence: the longer this

goes on, the more people die, and the more losses accumulate. What matters is, this request is

time-sensitive. Those who remember the AIDS/HIV crisis in Africa and untold millions of

deaths that occurred because of patients’ inability to access or afford effective treatments

understand that as long as access to COVID-19 vaccines and treatments is artificially limited,

people who would not otherwise have to die will die, because manufacturers with monopolies

are not able to meet the worlds’ needs, and because some countries cannot pay the right price. So

yes, KEI is not dying. But millions of people are dying, and will continue to die, until access is

universal. That is what this request is about, that is what KEI explained to Defendants, and that is

what Defendants wholly fail to appreciate in their submission, stating instead without any factual

basis that this request is self-serving.

        Defendants also cite Clemente for the proposition that 5,000 pages per month would not

be ordered in the ordinary case, implying that this request for contracts urgently needed to inform

the public about the government’s response to a once-in-a-century pandemic is “ordinary”. KEI

wholeheartedly disagrees, and asserts that 500 pages per month is not adequate because this case

is not ordinary, and because HHS acknowledged KEI’s entitlement to expedited processing, and

for the other reasons explained below.



                                                 8
         Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 9 of 44




       Defendants’ only reference to a case in which the Court ordered a production rate of 400

pages per month is impertinent, misleading, and disheartening. In American Immigration Council

v. United States Department of Homeland Security, the court granted a plaintiff’s motion for a

preliminary injunction where the plaintiff and not the defendant requested a processing rate of

400 pages per month because only 800 pages were outstanding. See Am. Immigration Council v.

U.S. Dep't of Homeland Sec., 470 F. Supp. 3d 32, 39 (D.D.C. 2020). Production would finish in

two months.

       Here, KEI has identified at least three to five times that amount for Defendants and likely

much more than that. If the Court adopts Defendants’ proposal, the parties will not even

conclude production and begin briefing redactions for records first sought in the spring of 2020

until at least thirteen months from now, meaning that KEI will have to wait at least two years to

be heard on a request for which KEI was granted expedited processing (the first request

mentioned in the pleadings).

       Defendants further attempt to distinguish Clemente on the facts that KEI is not alleging

widespread corruption and that the request for which a faster rate of production was ordered did

not involve a personal interest. First, allegations of corruption do not have to be shown in order

to show that an issue is time-sensitive and of widespread public interest, but KEI’s reporting on

the contracts has shown that the U.S. government has used a loophole to weaken important legal

safeguards at a time when it is allocating unprecedented amounts of taxpayers’ dollars and

responding to a public health emergency, and this information is suggestive of possible

corruption.




                                                 9
          Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 10 of 44




        KEI finds it to be astonishing that Defendants argue and assert that the cases in which a

faster rate of processing was ordered are inapposite to the instant matter because the requests in

those cases did not involve personal interests, and KEI’s requests do.

    b. KEI has disseminated and will continue to disseminate to the public on a timely basis the
       records sought in this lawsuit and its analysis thereof, and has a proven track record of
       using its relationships with the news media to disseminate its findings.

        Like the Plaintiff in Clemente, KEI has a proven track record of using information

obtained from FOIA requests to inform the public of matters of widespread and immediate

concern, and this is especially true for COVID-19 and the requests at issue.

        On June 26, 2020, KEI obtained six COVID-19 contracts in response to the first FOIA

request at issue in this lawsuit. On July 1, 2020, KEI published both the contracts and its

analysis of the records.6 KEI reported that most of the contracts were OTAs that weakened

important legal safeguards provided in standard government contracts.7 Starting on July 1, 2020,

news outlets such as the Washington Post and Axios covered KEI’s analysis.8 The next day,

several members of Congress questioned the heads of the National Institutes of Health and

Biomedical Advanced Research and Development Authority (BARDA)—the division of HHS



6
  James Love, KEI receives seven new contracts for COVID 19 research from BARDA and DOD, including five
using “Other Transactions Authority” that weaken or eliminate Bayh-Dole and FAR Safeguards (July 1, 2020),
https://www.keionline.org/covid19-ota-contracts.
7
  Id.
8
  Sharon Lerner, The Trump Administration if Waiving the Public’s Right to Affordable Coronavirus Treatments,
The Intercept (July 1, 2020), https://theintercept.com/2020/07/01/coronavirus-treatment-drug-contracts-trump/; Bob
Herman, Federal government weakened its march-in rights for coronavirus drugs, Axios (July 1, 2020),
https://www.axios.com/federal-government-barda-contracts-moderna-regeneron-aaf9fde2-2ee1-46fb-8465-
0d573e6af1ed.html; Jonathan Gardner, Federal coronavirus contracts dodge pricing oversight, advocacy group
says, BioPharma Dive (July 1, 2020), https://www.biopharmadive.com/news/coronavirus-contracts-dodge-pricing-
oversight/580896/; Christopher Rowland, Trump administration makes it easier for drugmakers to profit from
publicly funded coronavirus drugs, advocates say, Washington Post (July 1, 2020),
https://www.washingtonpost.com/business/2020/07/01/vaccine-coronavirus-barda-trump/; See, e.g., Jake Johnson 'A
Scandal': Contracts Show Trump Giving Big Pharma Free Rein to Price Gouge Taxpayer-Funded Coronavirus
Drugs, Common Dreams (July 2, 2020), https://www.commondreams.org/news/2020/07/02/scandal-contracts-show-
trump-giving-big-pharma-free-rein-price-gouge-taxpayer-funded;


                                                       10
          Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 11 of 44




responsible for the contracts—as to why the contracts weakened important public interest

provisions,9 and the contracts were discussed in later hearings10

        Next, by reviewing the Moderna vaccine research and development contract produced in

response to that same FOIA, KEI learned that the contract required Moderna to publicly state the

total and proportionate contribution of the U.S. government to the vaccine and that Moderna was

not complying with this obligation.11 KEI disseminated this information to the public through the

news outlet Axios12 and used this information to urge HHS to enforce the contract term.13 Shortly

thereafter, Moderna disclosed that the U.S. government is funding 100 percent of the

development of its vaccine,14 a fact cited by public interest groups in advocating for Moderna to

share its vaccine IP and technical data. After the information was released, Moderna announced

that it would not enforce its COVID-19 vaccine patents.15 KEI will continue to use the contracts

to ascertain the cost-sharing between the United States government and the contractors and the

extent to which taxpayers shouldered the burden of de-risking and financing investments.




9
  Hearing of the Senate Appropriations Subcommittee on Labor, Health and Human Services, Education, and
Related Agencies on COVID-19 Vaccine Development, (July 1, 2020), https://www.c-span.org/video/?473450-
1/covid-19-vaccine-development#.
10
   See, e.g., Emily Kopp, Lawmakers ask about potential COVID-19 vaccine cost, efficacy, Rollcall (July 21, 2020),
rollcall.com/2020/07/21/lawmakers-ask-about-potential-covid-19-vaccine-cost-efficacy.
11
   See https://www.keionline.org/misc-docs/FOIA/BARDA-ModernaTX-Contract-75A50120C00034-
16Apr2020.pdf at 43.
12
    See Bob Herman, Moderna skirts disclosures of coronavirus vaccine costs, Axios (Aug. 5, 2020);
https://www.axios.com/moderna-barda-coronavirus-funding-disclosure-2775a517-a775-485a-a509-
b6906c8535a9.html.
13
   Kathryn Ardizzone, BARDA Responds to KEI, Public Citizen Letter Asking BARDA to Enforce Moderna Contract
(Aug. 5, 2020), https://www.keionline.org/33633.
14
   Press release, Moderna Announces Supply Agreement with U.S. Government for Initial 100 Million Doses of
mRNA Vaccine Against COVID-19 (mRNA-1273) (Aug. 11, 2020), https://investors.modernatx.com/news-
releases/news-release-details/moderna-announces-supply-agreement-us-government-initial-100.
15
   Robert Langreth and Susan Decker, Moderna Won’t Enforce Covid Vaccine Patents During Pandemic, MSN
(Oct. 8, 2020), https://www.msn.com/en-us/money/companies/moderna-won-t-enforce-covid-vaccine-patents-
during-pandemic/ar-BB19Pabv).


                                                       11
         Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 12 of 44




        Beginning in the fall of 2020, KEI has been quoted in major news outlets such as

National Public Radio for its analyses of the IP and data terms of the Operation Warp Speed

(OWS) vaccine purchase agreements.16

         KEI will continue to use the contracts to inform the public of how the United States

government has or has not protected their interests in rapidly- and widely-available COVID-19

technologies. KEI will also use the contracts to assess the options for broadening access to

COVID-19 technologies and scaling up their production; disseminate information about the

agreements to Congress, international bodies such as the World Health Organization, NGOs, and

public interest groups; and advocate for the use of any contractual options that mays prove

effective in increasing the availability of effective COVID-19 medical products.

        KEI maintains a publicly-accessible repository of the contracts at

https://www.keionline.org/covid-contracts, and a publicly-accessible spreadsheet of metadata

and comparisons of important IP, data, pricing, and access terms, available at

https://docs.google.com/spreadsheets/d/16QIr3flPfxHX0XQWTblRmYTXiUY7m3DSEy8rHUlI

ic0/edit?usp=sharing. The spreadsheet has been reviewed by journalists, members of Congress




16
    Sydney Lupkin, Prices For COVID-19 Vaccines Are Starting To Come Into Focus, NPR (Aug. 6, 2020),
https://www.kpbs.org/news/2020/aug/06/prices-for-covid-19-vaccines-are-starting-to-come/; Sharon Lerner, Trump
Sets Up Pharma Billionaires for Coronavirus Pay Day, The Intercept (Oct. 23, 2020),
https://theintercept.com/2020/10/23/trump-covid-19-pharma-regeneron-coronavirus-treatment/; Sydney Lupkin, A
Federal Government Coronavirus Vaccine Contract At Last, But Redactions Obscure Terms, NPR (Oct. 24, 2020),
https://www.npr.org/sections/health-shots/2020/10/24/927474041/a-federal-coronavirus-vaccine-contract-released-
at-last-but-redactions-obscure-t; Sydney Lupkin, Federal Supply Deal For COVID-19 Antibody Treatment Lacks
Some Customary Protections, NPR (Nov. 6, 2020), https://www.npr.org/sections/health-
shots/2020/11/06/931795256/federal-supply-deal-for-covid-19-antibody-treatment-lacks-some-customary-protect;
Sydney Lupkin, HHS Released More Coronavirus Vaccine Contracts As Election Results Unfolded, NPR (Nov. 8,
2020), https://wamu.org/story/20/11/08/hhs-released-more-coronavirus-vaccine-contracts-as-election-results-
unfolded/; Sydney Lupkin, Novavax posts coronavirus vaccine contract that government didn’t disclose, NPR (Nov.
11, 2020), https://www.opb.org/article/2020/11/11/novavax-posts-coronavirus-vaccine-contract-that-government-
didn-t-disclose/; Sydney Lupkin, Pfizer’s Coronavirus Vaccine Supply Contract Excludes Many Taxpayer
Protections, NPR (Nov. 24, 2020), https://www.npr.org/sections/health-shots/2020/11/24/938591815/pfizers-
coronavirus-vaccine-supply-contract-excludes-many-taxpayer-protections.

                                                      12
        Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 13 of 44




and activists groups. KEI will continue to update the repository and spreadsheet and disseminate

its analyses through various media outlets as soon as KEI obtains the outstanding records.

   c. The Court should require HHS to produce 5,000 pages per month because HHS has
      granted expedited processing of some of the requests at issue in this lawsuit, and all
      requests are entitled to expedited processing because they are identical in all material
      respects.

       Expedited requests must be processed “as soon as practicable.” 5 U.S.C. §

552(a)(6)(E)(iii). As such, in this jurisdiction, when a request is entitled to expedited processing,

a faster processing rate than the standard 500 pages per month is appropriate. Conversely, in

every single one of the cases cited by Defendants in which the Court upheld the agency’s

proposal of 500 pages per month, the request was not entitled to expedited processing, and in

some of the cases, the Court based its decision in part on that fact. See, e.g., 2020 WL 7419670

at *1 (approving 500 pages per month where “Plaintiff [did not] claim that he [wa]s entitled to

expedited processing”); 297 F. Supp. 3d at 186 (“Plaintiff has not shown here that Defendant can

or should process documents at a rate faster than 500 per month. For example, it has not asserted

that it is entitled to expedited processing under FOIA”); Daily Caller News Found. v. FBI, 387 F.

Supp. 3d 112, 121 n. 2 (D.D.C. 2019)(noting that Plaintiff was denied expedited processing).

        The HHS Declaration fails to acknowledge that the records covered in KEI’s outstanding

requests were granted expedited processing.

       HHS granted expedited processing for many of the requests at issue, including the main

HHS request outstanding, 2021-00130-FOIA-OS (the October 20, 2020 request for the

outstanding HHS COVID-19 contracts), recognizing the fact that KEI demonstrated a

compelling need. See Dkt. No. 1 ¶¶ 11, 36 and Dkt. No. 14 ¶ 73 . There is no material difference

between a request for which HHS granted expedited processing and a request at issue in this

lawsuit where HHS or the Army was either silent or denied the request. Each of the 14 requests

                                                 13
        Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 14 of 44




at issue in this lawsuit pertain to (1) contracts (2) executed by the United States government (3)

for the development or purchase of a COVID-19 technology (4) during the pandemic. See Dkt.

No. 14. Accordingly, HHS and the Army have an obligation to produce the records “as soon as

practicable”, and not merely on a first-in, first-out basis. KEI is entitled to primacy over non-

expedited requests. Defendants’ proposals are not reasonable because they give no consideration

for KEI’s compelling need, and because Defendants have not provided information needed to

validate them (i.e., how many expedited versus non-expedited requests are outstanding, how

many pages are responsive, and how long it would take the agencies to produce those pages at

Defendants’ proposed rate).

       Moreover, in some respects, the agencies have not been diligent. When the parties

conferred on February 1, 2021, Defendants’ counsel said that he did not realize that KEI’s

interest in the contracts was not limited to the ones that KEI asked Defendants to produce in the

“next batch.” The Army refused to recognize the October 20, 2020 request submitted to the

Army until KEI requested that it search the inbox for an email address that the Army lists as an

acceptable point of contact for submitting a FOIA request. Even after gaining additional time to

respond to the October 20, 2020 FOIA request for all Army COVID-19 contracts, the Army still

has not conducted a search and determined a total page number count and timeline of production,

nor has HHS.

        HHS maintains that it cannot produce the Johnson & Johnson (“J&J”) vaccine contract,

which was first requested by KEI on March 25, 2020, until April 30, 2021, more than a year after

KEI first requested it (and was granted expedited processing). The March 25, 2020 FOIA request

for the J&J vaccine contract is not included in this lawsuit but is relevant to HHS’s unreasonable

delay. HHS maintains that it cannot produce the J&J vaccine contract until April 30, 2021



                                                 14
           Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 15 of 44




because it did not notify J&J of the request for this contract until January of 2021. However,

HHS had at least two occasions to notify J&J of this request starting last spring. First, KEI

submitted the March 25, 2020 request seeking only this contract. Next, on April 9, 2020, KEI

submitted Request No. 2020-00968-FOIA-OS to HHS, seeking six HHS COVID-19 contracts

(including the J&J vaccine contract), the majority of which were contracts that predate COVID-

19 but were amended to encompass COVID-19 vaccines or treatments. It is important to have

access to the original agreement because if an amendment does not alter a term in the original

contract, the original term is controlling. For four of the six contracts requested, HHS provided

the underlying agreement and 2020 amendments, but it did not produce the original J&J vaccine

contract. KEI appealed, and still has not heard back from HHS. HHS now argues that the request

for six contracts did not pertain to both the original agreement and amendments, and that is why

it has not yet produced the J&J vaccine contract. Yet, that assertion is not credible, because HHS

produced the underlying agreement in addition to the amendments for four of the six contracts

produced by HHS for the same FOIA request. In August of 2020, after HHS stated that it was

waiting on J&J regarding the March 25, 2020 FOIA, KEI received a final response letter denying

the request in full on the purported (and false) basis that HHS had already provided the contract

to KEI in response to the April 9, 2020 request. KEI appealed that denial as well as that of the

April 9, 2020 request and produced evidence to HHS that it never received the contract. So it is

unreasonable that HHS did not even notify J&J that KEI was seeking the contract until January

of 2021.




                                                15
         Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 16 of 44




        KEI seeks to ascertain the terms of the J&J vaccine contract because the Johnson &

Johnson vaccine candidate uses a technology that is easier to produce in low-income countries,17

and thus the terms of the contract may help expand access for the poor.

        In addition to failing to mention it in their declarations, Defendants give only a quick nod

to expedited processing in their position statement in this status report, stating in a footnote that

the fact that a request has been granted expedited processing does not in and of itself mean that a

party is entitled to the production of all records sought within a narrow timeframe. Defendants’

argument and the authority on which it relies do not establish that KEI is not entitled to a faster

processing of its FOIA requests. Quite to the contrary, the cases cited by Defendant actually

support the idea that Plaintiff is entitled to speedier production. In Protect Democracy, the

plaintiff asked the Court to order Defendants to produce all responsive records by a date certain

and that the defendants produce responsive records on an expedited basis. Protect Democracy

Project, Inc. v. U.S. Dep't of Def., 263 F. Supp. 3d 293, 296 (D.D.C. 2017). The Court granted

the plaintiff’s request for expedited production, noting that “FOIA's ‘expedited processing’

provision recognizes that some requests are urgent enough to warrant a spot towards the front of

the line.” Id. at 296. Like the request that was granted in Protect Democracy, KEI is not

requesting production of all responsive records within a date certain but merely expedited

production. Four hundred pages per month when there are thousands of pages outstanding and

even non-expedited requests are typically afforded at least 500 pages per month in this circuit is

not expedited production.




17
   Megan Twohey, Keith Collins and Katie Thomas, With First Dibs on Vaccines, Rich Countries Have ‘Cleared the
Shelves’, N.Y. Times (Dec. 15, 2020), https://www.nytimes.com/2020/12/15/us/coronavirus-vaccine-doses-
reserved.html.

                                                     16
        Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 17 of 44




       Defendants also are helpful in quoting Protect Democracy for the proposition that “[i]n

cases where expedited processing has been granted, it follows that the district court’s supervision

will aim to ensure that the agency is processing a request with ‘due diligence’ and as quickly ‘as

practicable.’” KEI agrees; KEI has been granted expedited processing, and the Court’s

supervision is needed here.

       KEI also notes that its request for an accelerated processing rate is not the type of

argument or request that this Court has rejected. KEI has not argued that because Defendants

failed to produce all responsive records within 20 days of the request, they must thus produce

them all within 20 days, as did the plaintiff in Electronic Privacy Information v. Department of

Justice, 15 F. Supp. 3d 32, 35 (D.D.C. 2014). KEI merely seeks an accelerated rate of production

in keeping with the expedited processing to which the requests at issue are entitled, KEI’s

consistent record of quickly disseminating the information sought to the public, and the fact that

the records are requested in order to quickly inform the public about the pandemic response in

time to impact that response in a positive manner and save lives, which are perishing each day.

       Defendants have failed to appreciate KEI’s public-facing intent and record of

disseminating information to the public or the extraordinary nature of this litigation, despite

overwhelming evidence to the contrary. Defendants are proposing a rate of production that

would only be appropriate in the ordinary course. KEI believes it goes without saying that this is

not the ordinary course, but has nonetheless attempted to make that abundantly clear in this

submission.

   d. An accelerated production schedule will compliment, rather than detract from, other
      FOIA requesters.

       KEI appreciates that HHS has received a large number of FOIA requests since the onset

of COVID-19, but this fact actually supports accelerating the processing schedule. Because KEI

                                                 17
        Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 18 of 44




will promptly make the additional records available to the public for inspection and disseminate

its analyses to the public, the public interest will be served rather than diminished by accelerating

the rate of production. It may well turn out that the accelerated response time will conserve

agency resources and reduce the number of outstanding requests because once HHS and the

Army also publish the contracts in their reading rooms after providing them to KEI, they may

direct requesters to the online copies. These are considerations that Defendants do not address

and thus do not factor out in their Declarations. Defendants do not, for example, acknowledge in

their respective declarations that there is overlap between the contracts sought in this litigation

and the influx of COVID-19 related requests, even when the potential for that overlap is obvious.

       If HHS and the Army produce only 400 pages per month, it will take at least another

eight to thirteen months before production is finalized and possibly much more than that.

Between now and then, if Defendant’s proposal is adopted, KEI, members of the public and

other public interest groups will have to advocate for broader access to and the scaling up of the

manufacturing of COVID-19 technologies without full knowledge of the contours and limits of

the contracts. Activists and public interest groups will be denied a complete set of information

that can be used to support arguments for the sharing of patents and know-how, and the public’s

ability to assess the performance of the government in representing their interests in negotiating

contracts will be stymied, defeating the intent of the FOIA to create an “informed citizenry”

when there can be no doubt that the citizenry desires to be informed about the terms of the

contracts. The government’s response to COVID-19 is happening on the ground, right now. The

questions that the contracts will answer include, but are not limited to, the following questions:

   1. Does the government have the power to license the relevant patents to another
      manufacturer to expand manufacturing capacity?




                                                 18
        Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 19 of 44




   2. What happens if a vaccine manufacturer does its best to produce the vaccine timely, but
       falls short because of inevitable constraints? May it still block other companies from
       stepping in and making a generic version while people die?
   3. Does the government have the power to transfer technical data and know-how to another
       manufacturer to expand manufacturing capacity?
   4. How much did taxpayers, as opposed to the contractors, contribute to the development of
       the technologies?
   5. What obligations do the companies have regarding the transparency of the agreements?
   6. What happens if the contractors fail to ensure adequate supply?
   7. Does the government obtain any rights in the background intellectual property need to
       manufacture the technologies?
   8. What happens if the contractor misses a deadline to deliver a vaccine or treatment to the
       government?
   9. Do the contracts impose any pricing constraints?
   10. Do the contracts invoke the Defense Production Act?

   e. The Army is not entitled to a presumption of good faith for its assertion that having Army
      FOIA personnel review additional pages each month “may take away from” the Army’s
      ability to carry out its mission.
      Given the exceptional countervailing public interest in the timely dissemination of the

records sought, KEI seeks to learn more about the Army’s generalized and conclusory assertion

that having Army FOIA personnel process additional pages per month may appreciably divert

the attention of Army contracting officers. For example, what role, if any, does a contracting

official serve in responding to a FOIA request and reviewing responsive records, and why cannot

that role be performed by the FOIA staff? KEI can only imagine that a contracting officer might

be needed to locate responsive records—but KEI itself has satisfied that need. KEI worked

diligently to use publicly available sources and databases such as FPDS to provide the Army

with a list of contracts to produce, including their contract number, date, amount, and subject.

Accordingly, if the role of the contracting officer is to locate a responsive contract (and KEI is

not sure why this cannot be performed by a FOIA officer), this is something that is largely if not

entirely obviated by KEI’s list. KEI is open to further cooperating with the Army regarding the

scope of the request in order to minimize any diversion of resources, but it cannot do so unless it

knows more about why an Army contracting officer would have to devote a detrimental amount

                                                 19
          Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 20 of 44




of time to reviewing the FOIA records when other personnel have been retained exclusively to

do that job. Statements such as these are not afforded a presumption of good faith unless more

detail is provided. KEI respectfully submits that this is an issue that deserves a much more

fulsome explanation. Agency affidavits in FOIA cases must be “relatively detailed and non-

conclusory.” Evans v. Fed. Bureau of Prisons, 951 F.3d 578, 584 (D.C. Cir. 2020).

      F. The HHS Declaration creates a misleading picture of its workload regarding this request
         and does not consider the context or KEI’s entitlement to expedited processing of the
         remaining contracts at issue.

         KEI had only a narrow window of time to review Defendants’ declaration, as they were

provided to KEI the day of this filing. Even with its limited time to review the HHS Declaration,

KEI has identified issues and areas in which HHS fails to support its position.

         The Declaration misleadingly emphasizes how HHS will need to engage subject matter

experts to perform the supposedly difficult job of identifying and locating responsive contracts,

omitting the fact that KEI provided HHS with a list of responsive contracts identified by number,

product, date, and amount.

         The Declaration that “HHS has to rely on the subject matter experts to locate all of those

documents [.]” Gaylord Decl. ¶ 10. Elsewhere, it states further: “The unavailability of

custodians and subject-matter experts makes it difficult to craft targeted searches, which results

in the FOIA Office relying on electronic searches that produce immense volumes of data.” Id. ¶

35.

         KEI cannot speak to HHS’s staffing but it can speak to the nature of the request and the

steps KEI has taken to provide HHS with information that obviates the need for complex

searches. The request to which HHS’s statement refers is not open-ended, although it does

involve dozens of records. Request No. 2021-00130-FOIA-OS seeks “all contracts in BARDA’s



                                                 20
         Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 21 of 44




COVID-19 Medical Countermeasure Portfolio,

https://medicalcountermeasures.gov/App/barda/coronavirus/COVID19.aspx, except ones that are

covered by another HHS FOIA request.” Dkt No. 14 ¶ 71. After learning that HHS had not yet

started a search of responsive contracts and that it had not looked at the BARDA COVID-19

Medical Countermeasure Portfolio webpage, and after Defendants’ counsel asked if the website

was listed in the pleadings, KEI decided to go above and beyond to help facilitate HHS’s

processing. KEI provided HHS with a list of contracts that KEI is seeking, identified by contract

number, date, amount, and subject. Even with the asymmetry of information between KEI and

HHS, KEI still was able to identify the contract numbers for 57 of the outstanding contracts.

Moreover, HHS does not have to second guess search terms even when it does not have the

contract number: the name of the contractor, date, and amount, information which KEI also

provided using the BARDA webpage, should suffice.

        The HHS Declaration also attempts to create the impression that gathering and locating

responsive records is a long process by stating that “Plaintiff’s ‘catchall’ request [which was

submitted in October and granted expedited processing] covers approximately 76 contracts,

including amendments, modifications, appendices, or attachments to those contracts, except

those that have already been released. HHS has to rely on the subject matter experts to locate all

of those documents.” Gaylord Decl. ¶ 10. Yet “amendments” and “modifications” are the same

thing, and since HHS knows the contract number for most of the contracts, it can easily

determine the date, number, and existence of any amendments even using public databases. KEI

is happy to assist.

        If the Court believes that the HHS Declaration has any merit, KEI requests that the Court

set a briefing schedule and/or hearing on the processing rate dispute, and ask HHS to explain the



                                                21
         Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 22 of 44




difficulty or time it takes to locate a document when it has been identified by contract number

and explain why it believes it has to conduct open-ended searches.

        The HHS Declaration also confirms what KEI expected when devising its processing rate

proposal: that the “COVID FOIA surge” was caused primarily by requests “directly related to the

pandemic” and that the “HHS OS FOIA Office is now besieged by incoming FOIA requests

relating to COVID-19”. Id. ¶¶ 20, 33. KEI has already explained how a high processing rate in

this case, which is focused on HHS COVID-19 contracts, will serve the interests of other

requesters who almost certainly have submitted substantially similar requests.

        Also noteworthy, the HHS Declaration establishes that HHS can, in fact, produce much

more than 400 pages per month. HHS has only five to ten of the outstanding lawsuits that still

require document production. Id. ¶ 26. HHS has produced “1,500 pages per month” and “a much

higher rate”. Id. ¶ 27.

        Finally, the HHS Declaration also emphasizes the disruption caused by teleworking. KEI

can imagine that teleworking initially caused a disruption, but a year into this pandemic, it is

hard to imagine how that could still be the case. All databases/records are electronic. The

Declaration speaks to the need to retrieve “large volumes of data” but the average count of

COVID-19 contracts produced by HHS thus far, including amendments, is 68 pages, and the

need to retrieve data is also tied in the declaration to a non-existent need to perform sweeping

searches. Does HHS mean to assert that opening a 68-page long PDF substantially slows down

its research? How? If, on the other hand, HHS’s statements were focused on other requesters,

they do not establish why processing another 600 to 4600 pages per month would materially

impact its operations when that appears to be a small part of its overall FOIA production.




                                                 22
        Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 23 of 44




       In sum, KEI’s proposal of 5,000 pages per month for the HHS and 3,000 pages per month

for the Army (unless KEI’s redactions briefing schedule proposal is implemented) is reasonable

and supported by case law when the records are time sensitive and of widespread public interest,

KEI has a strong track record of informing the public about the records, the requests were

granted expedited processing or were otherwise entitled thereto, and the production rate will also

serve other requesters.

B. BRIEFING REDACTIONS CONCURRENT WITH PRODUCTION

   1. Proposal

       KEI proposes that the Court enter a briefing schedule that would allow the parties to

dispute redactions in the contracts thus far produced before production is completed.

       KEI proposes the following schedule:

   ● March 5, 2021 (or 30 days from the date of the Court’s order): Defendants produce
     Vaughn indices.
   ● March 20, 2021, deadline for KEI to file its motion for summary judgment.
   ● March 30, 2021, deadline for Defendants to file their oppositions and cross motions.
   ● April 5, 2021, deadline to file a reply to Defendants’ oppositions.
   ● April 10, 2021, deadline to file an opposition to Defendants’ cross-motions.
   ● April 15, 2021, deadline to file Defendants’ reply to Plaintiff’s opposition to their cross-
     motion, and date that the parties submit their briefs in one package to the Court.

       2. Justification

       “The FOIA imposes no limits on courts’ equitable powers in enforcing its terms.” Payne

Enterprises, Inc. v. United States et al., 837 F.2d 486, 494 (D.C. Cir. 1988) (citing Renegotiation

Bd. v. Bannercraft Clothing Co., 415 U.S. 1 (1974)).

       Delaying resolution of the redactions to the already-produced contracts by at least

thirteen months would dilute the contracts’ informational value and frustrate the intent of the

FOIA. To put it simply, the informational value of the contracts is time-sensitive. The value of

the information is the ability to inform the public and influence the public debate about the U.S.

                                                23
         Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 24 of 44




government’s pandemic response when there is still time to influence the response and advocate

for scaling up manufacturing and broadening access. For example, if the contracts reveal, as

some of them have, that the government is weakening important legal safeguards by using

OTAs, then the value of the information would be the ability to influence the public discourse on

whether negotiating contracts of that nature in a pandemic is appropriate, and the possibility that

such discourse may countenance against the continued weakening of such rights (the Army

asserts that it is still executing more contracts). As another example, if Op-Eds, and letters to the

editor, and activist groups, news articles, commenters on news articles, tweets, and in-depth

analyses all debate how to get more shots in the arms of more people more rapidly—which they

do18—then the informational value of the contracts is providing information that bears on what

actions the government may take to expand vaccine access, in such time as to advocate for

government officials to utilize those options in order to minimize the harm caused by the

pandemic. Of course, in this country, it is elected officials who make policy decisions, but the

public has a voice that can influence the actions they take. An informed citizenry is vital to our

democracy.

        The informational value is weakened every day that the pandemic goes on, decisions are

made, policies are implemented, and contracts are executed. The informational value is also

diluted every day that more people die, because the underlying intent behind pursuing this

information is to save lives.




18
   See, e.g., Katie Thomas, U.S. Covid Vaccine Supply: How to Make Sense of Those Confusing Numbers, N.Y.
Times (Jan. 21, 2021), https://www.nytimes.com/2021/01/21/health/covid-vaccine-supply-biden.html; Letters to the
Editor, Opinion: Coronavirus vaccine availability and access are key, Wask. Post. (Jan. 25, 2021);
https://www.washingtonpost.com/opinions/letters-to-the-editor/coronavirus-vaccine-availability-and-access-are-
key/2021/01/25/fa1bd034-5c3c-11eb-a849-6f9423a75ffd_story.html.

                                                      24
         Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 25 of 44




       The redactions largely obscure the meaning of contracts first requested by KEI in April of

2020, and that is a main thrust of KEI’s proposal. The redactions to the first six contracts

produced by HHS, for example, were at best careless or negligent and at worst were in bad faith

because they redact information that the government had already made public in the press

releases announcing the contracts and government databases, i.e., the total amount of the

contracts.19 In other places, entire pages of amendments to the contract are blacked out.20 This

makes it impossible to know for certain whether any of the amendments to the contracts modify

important terms in the original agreements.

        If the Court does not adopt KEI’s proposal, that would mean that a FOIA requester can

be required to wait two years to learn the full meaning of records, when the underlying request

pertains to a public health emergency and was granted expedited processing. This will not do. As

the Army asserts in its declaration, it is executing contracts for COVID-19 technologies right

now and in the near future. The public has a right to know, before further contracts are executed,

how effectively or not the Army and HHS are representing its interests at the negotiating table

and whether they are maximizing avenues for expanding access.

       Second, resolving all the parties’ redaction disputes in one batch of motions would be

highly impracticable, as by KEI’s counts there are at least 80 HHS contracts and 87 Army

contracts covered in this lawsuit and KEI intends to litigate the redactions in most, if not all, of

the redactions in the contracts. Importantly, litigating the redactions in one batch will not serve

judicial economy because the issues the Court will have to resolve will not be more expediently




19
   See, e.g., Agreement No. HHSO100201800012C as produced by HHS, https://www.keionline.org/misc-
docs/FOIA/BARDA-J&J-OTA-HHSO100201800012C-21Sept2018.pdf.
20
   See, e.g., HHSO100201700018C (P0007), https://www.keionline.org/misc-docs/FOIA/BARDA-J&J-OTA-
HHSO100201700018C-Amendment7-20Mar2020.pdf, at pages 19 to 21.

                                                  25
        Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 26 of 44




resolved if the redactions are contested all at the same time in the same motion. The redactions

that KEI is challenging invoke Exemption 4 of the FOIA, which is a highly company-specific

and fact-specific exemption, because it factors in the practices of the company, the nature of the

redacted information, and, as a result of the FOIA Improvement Act of 2016, whether the release

of the requested information will harm an economic or commercial interest of the information’s

source. Ctr. for Investigative Reporting v. U.S. Customs & Border Prot., 436 F. Supp. 3d 90, 113

(D.D.C. 2019). Each redaction will have its own analysis. And while judicial economy will not

be served by waiting, litigating redactions to 160 contracts and their amendments at the same

time might result in thousand-page long summary judgment motions, which would be unwieldy,

in addition to prejudicing KEI’s right to the information withheld on a timely basis.

       Finally, the case Defendants offer in support of their position lacks persuasive or

informative value and is misrepresented by Defendants. Republican National Committee v.

United States Department of State is fact-specific and makes no sweeping conclusions of law or

observations of legal principles. There, the Court’s decision was grounded in the fact that the

plaintiff requested a briefing schedule for just 16 pages of records when at least 15,000 pages,

nearly 100 times that amount, remained outstanding; the fact that the parties previously agreed to

briefing after production; and the fact that the records involved common Exemption 6 privacy

issues for the president’s calendars, which may have been much less redaction-specific because

the party impacted by the release was always the same. Republican Nat’l Comm. v. U.S. Dep’t of

State, No. 16486, 2016 WL 9244625 (D.D.C. Sept. 16, 2016). Defendants edited a quote from

that case so as to make it sound like the case stood for a principal of law applicable to all FOIA

requests when it did not. Republican National Committee does not assert that “(“[T]he most

appropriate time for summary-judgment proceedings [in a FOIA case] would be after the final



                                                26
         Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 27 of 44




production is delivered.” By inserting “in a FOIA case”, Defendants make it seem like the Court

observed a legal principle applicable to all FOIA cases, when instead, the Court draws a

conclusion that is rooted in the facts of the case. Defendants have hardly drawn a trend line,

courts enter preliminary orders in FOIA cases all the time, and it is well within the Court’s

powers to do so here.

        Furthermore, the court in the case cited by Defendants noted the parties’ previous

agreement “that the most appropriate time for summary-judgment proceedings would be after the

final production is delivered.” Here there was never any such agreement. KEI raised this issue

promptly, in the first joint status report. See Dkt. No. 13.

        Lastly, and most importantly, the Court in Republican National Committee was not

confronted with, let alone did it not consider, exigent circumstances as are present here. Context

is critical, and cannot be overlooked, in this litigation. It makes little sense to object to the

briefing schedule that KEI is seeking without first considering the compelling reasons that such a

schedule is warranted. Defendants do not understand KEI’s position on why the records will

lose informational value over time, wrongly asserting that KEI is focused on the fact that the

records are newsworthy. This is tone deaf and not rooted in any facts. KEI informed Defendants’

counsel as follows:

        [P]eople are dying all over the world and in the US because of [] vaccine and other
        shortages. The contractual terms inform what options the government may exercise
        in order to broaden access, and the extent to which the government funded the
        technologies, among other important data. Right now, capable manufacturers aren't
        able to make extra vaccine doses because of the companies' monopolies on IP and
        know-how. The contracts likely contain pertinent information, and KEI has already
        used information in contracts obtained from requests at issue in this lawsuit to
        influence the public debate.

        KEI also explained to defendants how the non-uniformity of the contracts and fact that they

weaken standard rights in IP and data heightens the urgency of obtaining them.

                                                   27
        Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 28 of 44




       Even if Defendants did not believe or heed KEI’s statements, HHS should have at least

heeded its own conclusions, made on multiple occasions, that KEI demonstrated that there was a

“compelling need” to obtain the contracts and was entitled to expedited processing. To attempt to

diminish that interest now as a concern over “newsworthiness” is simply not in line with any facts.

       In sum, litigating the redactions on these contracts now not only will better preserve the

informational value of the redacted information, but it will also make the final summary

judgment briefing after the conclusion of production much more manageable.

       One final consideration of the Court in the case cited by Defendants, which need not be

an issue here, is the Court’s understandable desire to avoid a constant and piecemeal litigation

process; for example, a monthly briefing schedule is a concern cited in Republican National

Committee. KEI can assure this Court that it would never seek a monthly briefing schedule on

the redactions to any newly-produced contracts. While waiting two years to be heard on some of

the redactions to already produced records would be an excessive amount of time and defeat the

purpose of the FOIA, the same is not true for the contracts yet to be produced. A processing rate

of 1,000 pages per agency per month (the rate KEI requests if the parties may brief the first

round of redactions now) likely would not constitute undue delay. As such, KEI is proposing two

sets of redaction-related briefing: the one that takes place now, for the contracts that have already

been produced, and the only that occurs after final production.

       A note on the hardship cited by Defendants: The Vaughn indices, by Defendants own

calculations, will take only 45 days to produce. After that, Defendants’ counsel and not its FOIA

officers will brief the redaction dispute and as such, there will be no partial diversion of

resources. KEI took into account the temporary overlap in some resources alleged by Defendants




                                                 28
         Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 29 of 44




in proposing the 1,000 pages per month versus 5,000 processing rate, if the Court enters either of

the parties’ proposed briefing schedules.

                                  DEFENDANTS’ STATEMENT

        Both HHS and the Army have been working to process the records sought in this case, both

before and after the lawsuit was filed. Many of the records have already been processed and posted

publicly on the HHS website as proactive disclosures. Because these records involve the interests

of private entities, the process for releasing the records is multi-layered. Once the agencies have

located the record, they must first notify the private entities that the records have been sought

pursuant to a FOIA request. The private entities then review the records and may request that

certain portions be redacted under a FOIA exemption, most commonly Exemption 4 for

confidential commercial information. See 5 U.S.C. § 552(b)(4); see also 45 C.F.R. § 5.42. The

agencies then must review the propriety of each requested redaction before they can release the

records. If the private entities disagree with any of the agencies’ decisions, the agencies may be

subject to a reverse FOIA action. See, e.g., McDonnell Douglas Corp. v. NASA, 180 F.3d 303, 305

(D.C. Cir. 1999). Due to this multi-layered process, production of records in this case requires

more time than in many other FOIA cases.

        The records sought in this case fall into two categories: (1) documents that Plaintiff

specifically identified, either in the original FOIA requests or via correspondence with counsel for

Defendants; and (2) additional contracts between the federal government and private medical

companies that fall within the catchall requests. See Second Amended Complaint (“SAC”), ¶¶ 71–

75 (HHS catchall request), ¶¶116–22 (Army catchall request). The following list addresses the

status of the records in the first category.




                                                29
Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 30 of 44




1) BARDA–Janssen/Johnson & Johnson vaccine contract (SAC ¶ 10(a)): KEI requested

   this record from HHS on April 9, 2020. HHS produced the amendment, which deals

   with the development of a COVID-19 vaccine, on June 24, 2020. HHS has not yet

   produced the underlying contract, which predates the COVID-19 pandemic. HHS is

   working to complete the redaction process of that underlying contract and anticipates

   release by April 30, 2021.

2) BARDA–Sanofi contract (SAC ¶ 10(b)): KEI requested this record from HHS on

   April 9, 2020. HHS produced the amendment, which deals with the development of a

   COVID-19 vaccine, on June 24, 2020.

3) BARDA–Moderna contract (SAC ¶ 10(c)): KEI requested this record from HHS on

   April 9, 2020. HHS produced the contract on June 24, 2020. HHS released a version of

   this record with fewer redactions on February 5, 2021.

4) BARDA–Genentech/Roche contract (SAC ¶ 10(d)): KEI requested this record from

   HHS on April 9, 2020. HHS produced the contract and amendments to the contract on

   June 24, 2020.

5) BARDA–Janssen/Johnson & Johnson treatment contract (SAC ¶ 10(e)): KEI requested

   this record from HHS on April 9, 2020. HHS produced the contract and amendments

   to the contract on June 24, 2020.

6) BARDA–Regeneron contract (SAC ¶ 10(f)): KEI requested this record from HHS on

   April 9, 2020. HHS produced the contract and amendments to the contract on June 24,

   2020.

7) BARDA–Phlow Contract No. 75A50120C00092 (SAC ¶ 29): KEI allegedly requested

   this record from HHS on May 21, 2020. KEI provided Defendants a copy of the request



                                       30
Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 31 of 44




   on December 14, 2020. (Dkt. No. 15, ¶ 29). HHS has produced the contract, which is

   publicly available at https://www.hhs.gov/coronavirus/contracts/index.html. KEI’s

   request also seeks communications between HHS and Phlow Corporation. HHS

   requested that KEI clarify this part of the request, and on January 14, 2021, KEI

   provided narrowing instructions for the communications search. Searches for

   communications at HHS are completed by the Office of Chief Information Officer

   (“OCIO”), rather than the FOIA Office. HHS expects that this search will require more

   time due to onboarding of personnel. OCIO anticipates being able to complete the

   initial search for records by March 1, 2021. HHS will be able to process records as part

   of the 800 pages every other month (described below) once the parties have agreed to

   a record set (assuming the search produces voluminous results and the Parties need to

   negotiate the scope further).

8) HHS–AstraZeneca Agreement No. 75A50120C00114 (SAC ¶ 35): KEI requested this

   record from HHS on June 5, 2020. HHS produced the contract on August 24, 2020.

9) HHS–DOD–Novavax vaccine contract (SAC ¶ 43): KEI requested this record from

   HHS on July 8, 2020. The record is maintained by Army Contracting Command

   (ACC), not HHS. The record has been produced and is publicly available at

   https://www.hhs.gov/foia/electronic-reading-room/index.html.

10) HHS–CIADM at Emergent Biosolutions Contract No. 75A50120F33006 (SAC ¶ 51):

   KEI requested this record from HHS on July 27, 2020. HHS is working to complete

   the redaction process and anticipates release on February 11, 2021.




                                       31
 Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 32 of 44




11) SAb Biotherapeutics Contract No. W15QKN1691002 (SAC ¶ 51): KEI requested this

   record from HHS on July 27, 2020. The record is maintained by ACC, not HHS. ACC

   is working to complete the redaction process and anticipates release by March 15, 2021.

12) Grifols Shared Services North America, Inc. contract (SAC ¶ 51): KEI requested this

   record from HHS on July 27, 2020. The record is maintained by ACC, not HHS. ACC

   is working to complete the redaction process and anticipates release by March 15, 2021.

13) Moderna amendment, Contract No. 75A50120C00034 (P00003) (SAC ¶ 56): KEI

   requested this record from HHS on July 28, 2020. HHS is working to complete the

   redaction process and anticipates release by April 30, 2021.

14) BARDA–Pfizer contract (SAC ¶¶ 60, 91): KEI requested this record from HHS and the

   Army on July 28, 2020. The record is maintained by ACC, not HHS. The record has

   been produced and is publicly available at https://www.hhs.gov/foia/electronic-

   reading-room/index.html.

15) Merck contract: KEI seeks this record pursuant to the catchall HHS request (SAC ¶ 71).

   On January 8, 2021, counsel for KEI requested via email that HHS release the “Merck

   vaccine contract.” HHS had told KEI in response that it would work to complete the

   redaction process and anticipated release on February 5, 2021. HHS mistakenly

   processed an amendment to the Merck vaccine contract instead, which it released to

   KEI on February 5, 2021. HHS will work to complete the redaction process for the

   original contract as quickly as possible.

16) Novavax demonstration contract (SAC ¶ 86): KEI requested this record from the Army

   on July 8, 2020. The record has been produced and is publicly available at

   https://www.hhs.gov/foia/electronic-reading-room/index.html.



                                        32
Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 33 of 44




17) Moderna Agreement No. W911QY-20-C-0100 (SAC ¶ 96): KEI requested this record

   from the Army on August 13, 2020. The contract and amendments to the contract have

   been produced and are publicly available at https://www.hhs.gov/foia/electronic-

   reading-room/index.html.

18) HHS–DOD–GlaxoKlineSmith and Sanofi contract (SAC ¶ 103): KEI requested this

   record from the Army on October 15, 2020. The contract has been produced and is

   publicly available at https://www.hhs.gov/foia/electronic-reading-room/index.html.

   KEI has also requested that the Army release amendments to this contract. ACC is

   working to complete the redaction process and anticipates release of the amendments

   by March 15, 2021.

19) Advanced   Technology     International   (ATI)   Other    Transaction   Agreement

   No. W15QKN1691002 (SAC ¶ 109): KEI requested this record from the Army on

   October 15, 2020. The contract has been produced and is publicly available at

   https://www.hhs.gov/foia/electronic-reading-room/index.html     under     the   name

   “MCDC Consortium Base Agreement.” KEI has also requested that the Army release

   attachments to this contract. ACC is working to complete the redaction process and

   anticipates release of the attachments by March 15, 2021.

20) Grand River Aseptic Manufacturing, Inc. Agreement No. W911QY-20-C-0086: KEI

   seeks this record pursuant to the catchall Army request (SAC ¶ 116). On January 8,

   2021, counsel for KEI requested via email that HHS release the “Grand River Aseptic

   Manufacturing Inc. manufacturing agreement, W911QY-20-C-0086.” The contract has

   been produced and is publicly available at https://www.hhs.gov/foia/electronic-

   reading-room/index.html.



                                      33
        Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 34 of 44




       21) Cepheid Agreement No. W911QY20P0154: KEI seeks this record pursuant to the

           catchall Army request (SAC ¶ 116). On January 8, 2021, counsel for KEI requested via

           email that HHS release “Cepheid W911QY20P0154.” ACC is working to complete the

           redaction process and anticipates release by March 15, 2021.

       22) Other Transaction Agreement with Inovio: KEI seeks this record pursuant to the

           catchall Army request (SAC ¶ 116). On January 8, 2021, counsel for KEI requested via

           email that HHS release “June 22, 2020 Other Transaction Agreement with Inovio, with

           Natick.” ACC is working to complete the redaction process and anticipates release by

           March 15, 2021

       23) Inovio contract: KEI seeks this record pursuant to the catchall Army request (SAC

           ¶ 116). On January 8, 2021, counsel for KEI requested via email that HHS release

           “Another Inovio contract executed by Natick.” ACC is working to complete the

           redaction process and anticipates release by March 15, 2021

       During the Parties’ conferral on February 1, 2021, counsel for KEI reminded counsel for

Defendants that KEI intends to pursue not only the above-listed contracts, but any additional

contract responsive to the catchall requests (i.e. the second category of documents mentioned

above). Prior to February 1, Defendants’ focus was on the above-listed records. Counsel for KEI

subsequently sent counsel for Defendants a non-exhaustive list of 77 records it believes are in

HHS’s possession that are responsive to the HHS catchall request and a non-exhaustive list of 86

records it believes are in the Army’s possession that are responsive to the Army catchall request.

       Due to the number of additional records involved, it is not known at this time how many

pages of documents will need to be processed. Both HHS and the Army have limited capacity for

processing FOIA requests. The attached declaration explains HHS’s current constraints, see Decl.



                                                34
        Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 35 of 44




of Brandon Gaylord, and the Army’s processing capacity is discussed below in response to the

Court’s questions, see also Decl. of Sherrod Davis. Given these limitations, HHS is able to process

the additional records at a rate of no more than 800 pages every other month. ACC, the unit in

custody of most or all of the additional Army contracts, can process the additional records at a rate

of eight “actions” (obligating document such as a contract or a modification) released per month,

corresponding to approximately 400 pages per month.21

       Although Plaintiff has identified some FOIA cases in which agencies have been ordered to

process up to 5,000 pages per month, see Open Soc’y Justice Initiative v. CIA, 399 F. Supp. 3d

161, 162 (S.D.N.Y. 2019); Clemente v. FBI, 71 F. Supp. 3d 262, 269 (D.D.C. 2014), those cases

are outliers. Much more commonly, courts in this district require agencies to process outstanding

responsive records at a rate of 500 or fewer pages per month. See Nat’l Sec. Counselors v. U.S.

Dep’t of Justice, 848 F.3d 467, 471–72 (D.C. Cir. 2017) (“By processing requests in 500-page

increments, the [FBI’s] policy ultimately provides more pages to more requesters, avoiding

situations in which a few, large queue requests monopolize finite processing resources.”);

Chaverra v. U.S. Immigration & Customs Enf’t, No. 18-289, 2020 WL 7419670, at *1 (D.D.C.

Nov. 5, 2020) (ordering 500 pages per month and collecting similar cases); Am. Immigration

Council v. U.S. Dep’t of Homeland Sec., 470 F. Supp. 3d 32, 39 (D.D.C. 2020) (ordering 400 pages

per month pursuant to a preliminary injunction under FOIA in a COVID-related case); Daily

Caller News Found. v. FBI, 387 F. Supp. 3d 112, 121 (D.D.C. 2019) (ordering 500 pages per

month and rejecting plaintiffs’ request for 1,200 pages per month); Middle E. Forum v. U.S. Dep’t

of Homeland Sec., 297 F. Supp. 3d 183, 185–86 (D.D.C. 2018) (ordering 500 pages per month and



21
  Production may not be linear over the course of months. The agencies may ultimately release
more than the anticipated amount in the early months of production and then less as fewer records
remain to be processed due to the requirement to provide notice to the private entities.
                                                 35
          Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 36 of 44




rejecting plaintiffs’ request for 1,000 pages per month, and collecting similar cases); Republican

Nat’l Comm. v. U.S. Dep’t of State, No. 16-486, 2016 WL 9244625, at *1 (D.D.C. Sept. 16, 2016)

(ordering 500 pages per month); see also Clemente, 71 F. Supp. 3d at 269 (“Clemente’s request

that the FBI process 5,000 pages a month is higher than the rate would be in an ordinary

case . . . .”).22

         Moreover, the factors that justified the extraordinary rate of 5,000 pages per month in the

outlier cases are not present here. The requester in Clemente, who was independently and uniquely

investigating possible FBI corruption regarding mafia informants, was terminally ill and would

have been unable to complete her work without the extremely accelerated production schedule.

Clemente, 71 F. Supp. 3d at 264–65. Her request for 5,000 pages per month came nearly three

years after her request was submitted and the FBI had produced very few responsive records in the

interim. Id. at 269. And the court determined that the requester had “shown considerable capacity

to disseminate information to the public,” id. at 268–69, information that would likely not have

been released otherwise because they involved allegations of internal FBI corruption, see Negley

v. U.S. Dep’t of Justice, 305 F. Supp. 3d 36, 46–47 (D.D.C. 2018) (counting, as a factor that favors

faster production, the fact that the records involve “[a] matter of widespread and exceptional media

interest in which there exist possible questions about the government’s integrity which affect

public confidence” (alteration in original)), aff’d, No. 18-5133, 2018 WL 4148608 (D.C. Cir.

Aug. 14, 2018). Here, Plaintiff does not have a finite amount of time in which to use the

information. The catchall requests, pursuant to which the majority of the outstanding records are

sought, were submitted only a few months ago, in October 2020. And the agencies have been




22
   In the first joint status report, Plaintiff requested that the Army produce 500 pages within the
first 30 days. (Dkt. No. 13, at 4–5).
                                                 36
        Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 37 of 44




proactively publishing the already-processed records on publicly available websites; there is no

allegation that the agencies are attempting to cover up corruption. Furthermore, the cases ordering

faster production schedules did not involve the interests of private parties, which, as explained

above, slows down the processing significantly.23

       Defendants oppose Plaintiffs’ effort to bifurcate a briefing schedule over redaction-related

issues. Defendants do not agree that litigation of the redactions of all contracts in one batch of

summary judgment motions will be challenging (Dkt. No. 13, at 5); to the contrary, litigating all

redactions at once will be more efficient for the Parties and the Court. See Republican Nat’l

Comm., 2016 WL 9244625, at *1 (“[T]he most appropriate time for summary-judgment

proceedings [in a FOIA case] would be after the final production is delivered.”); see also Nat. Res.

Def. Council v. EPA, No. 08-01429-PLF, 2009 WL 1767570, at *1 (D.D.C. June 23, 2009)

(denying without prejudice a FOIA requester’s motion for summary judgment because “an

immediate award of judgment typically is considered premature” prior to completion of the

agency’s production obligations). All of the records sought in this case deal with a similar subject

matter—research and development of COVID-19 treatments and vaccines—and, with the



23
   As recognized in the answer to the Second Amended Complaint (Dkt. No. 15), HHS granted
expedited processing for some of the FOIA requests at issue in this case. Where expedited
processing has been granted, the “agency shall process as soon as practicable” any responsive
records. 5 U.S.C. § 552(a)(6)(E)(iii). As explained above and in the attached declaration, it is not
practicable for HHS to process more than 800 pages every other month, given the amount of
records sought in this case and the agency’s unusually high volume of other requests. See Protect
Democracy Project, Inc. v. U.S. Dep’t of Def., 263 F. Supp. 3d 293, 302 (D.D.C. 2017) (“The
automatic ‘penalty’ for failing to meet FOIA’s twenty-day timeline [for expedited requests] is not
the imposition of another explicit timeline, but rather ‘that the agency cannot rely on the
administrative exhaustion requirement to keep cases from getting into court.’” (emphasis in
original) (quoting Citizens for Responsibility & Ethics in Wash. v. Fed. Election Comm’n, 711
F.3d 180, 189 (D.C. Cir. 2013))); see also id. (“In cases where expedited processing has been
granted, it follows that the district court’s supervision will aim to ensure that the agency is
processing a request with ‘due diligence’ and as quickly ‘as practicable.’” (emphasis in original)
(quoting 5 U.S.C. § 552(a)(6)(E)(iii)).
                                                37
        Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 38 of 44




exception of the Phlow communications request, a similar format—contracts between the federal

government and private entities. The redactions to each contract raise similar concerns under FOIA

Exemption 4. As such, addressing these concerns in a summary judgment motion—as opposed to

partial summary judgment motions—will preserve judicial economy and prevent Defendants from

needing to produce multiple Vaughn indices and from briefing the same or similar issues multiple

times. Moreover, were the Court to order bifurcated briefing while production of the outstanding

documents was ongoing, the agencies’ already-limited resources for addressing FOIA cases would

be strained even further.

       While courts have on occasion ordered bifurcated briefing in FOIA cases, they have done

so where there is good reason for it, such as where the discrete issue of the propriety of one

agency’s Glomar response (neither confirming nor denying the existence of records) can be

litigated before another defendant agency finishes its production, see, e.g., Minute Order, Elec.

Frontier Found. v. Dep’t of Justice, No. 1:15-cv-0200-CKK (D.D.C. May 28, 2015) (ordering that

“briefing regarding the agencies’ Glomar responses should occur while the Criminal Divisions[’]

rolling productions are occurring”), or where an agency’s dispositive assertion of Exemption 7(A)

over an entire law enforcement investigation file is litigated before other exemptions that may be

applicable to the documents, see, e.g., Minute Order, James Madison Project v. Dep’t of Justice,

Case No. 1:16-cv-2531-TNM (D.D.C. June 18, 2018) (ordering that “[d]efendants’ summary

judgment briefing may rely solely on Exemption 7(A) with respect to any withholdings or

redactions that they believe are subject to that exemption, and any other arguments regarding those

withholdings and redactions will be preserved”). Here, to the contrary, Plaintiff does not seek to

litigate a discrete issue but rather seeks to litigate the same issue that it expects to arise in the

agency’s remaining productions, making it inefficient to bifurcate summary judgment briefing.



                                                 38
        Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 39 of 44




       The Court should follow Judge Boasberg’s on-point decision in Republican National

Committee, rejecting the same kind of attempt by a FOIA plaintiff to file an early summary

judgment motion. The records at issue in that case were President Clinton’s daily calendars during

Hillary Clinton’s tenure as Secretary of State, which were emailed to certain State Department

officials. The plaintiff sought to move for partial summary judgment while production was

ongoing, based on those calendars that had thus far been produced. The plaintiff’s goal was to get

a judicial ruling on the propriety of the State Department’s redaction of nearly all individual

calendar entries under FOIA’s Exemption 6. Judge Boasberg ruled that it was “too soon to

adjudicate State’s reliance on Exemption 6” based on the subset of produced documents, reasoning

that it would be problematic to apply a decision to the unprocessed documents, and any decision

limited to the produced documents “would open the door to burdensome piecemeal litigation.”

Republican Nat’l Comm., 2016 WL 9244625, at *1; see also Order at 2, Brown v. Dep’t of State,

No. 15-cv-1459-CKK (D.D.C. Oct. 31, 2017), ECF No. 36 (denying a plaintiff’s attempt to obtain

documents more quickly through summary judgment briefing on redactions while productions

were ongoing because “Defendant is still in the process of searching for and/or producing

documents responsive to Plaintiff’s FOIA request. Ruling on the appropriateness of Defendant’s

withholdings based on a small subset of documents that have been withheld thus far, when

additional searches and productions are ongoing, would be extremely inefficient”).

       The Court has asked Defendants to explain whether they agree with Plaintiff “that

information sought will lose informational value over time.” Plaintiff’s argument appears to be

based on the fact that the COVID-19 pandemic, and the federal government’s response, are

particularly newsworthy events and that the public should have access to any information related

to these events while they are still ongoing. The federal response to COVID-19 is newsworthy, but



                                               39
        Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 40 of 44




many other FOIA requests, including requests that result in litigation, deal with newsworthy

subjects, including many requests for other COVID-19 related documents. The newsworthiness of

a request should not justify an impracticable processing schedule of voluminous records. This is

not a case in which some future event will moot the value of the information. See, e.g., Joint Status

Report, Blumenthal v. U.S. Nat’l Archives & Records Admin., No. 1:18-cv-02143-RDM (D.D.C.),

ECF No. 19 (addressing the urgency for records related to then-Judge Kavanaugh prior to the

Senate’s confirming him to be an Associate Justice of the U.S. Supreme Court). The contracts

sought will still be of interest even after the pandemic is over. Moreover, whatever informational

value the records have under FOIA belongs to the public at large, not to any particular requester.

See NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 149 (1975) (“[FOIA] clearly intended to give

any member of the public as much right to disclosure as one with a special interest therein.”).

       Defendants respectfully request that summary judgment briefing begin after the completion

of document production. Defendants should have at least 45 days after production of the last

responsive document in order to move for summary judgment and Vaughn index.24 Plaintiff should

have 30 days thereafter to serve an opposition and cross-motion for summary judgment;

Defendants should have 30 days thereafter to serve an opposition and reply; and Plaintiff should

have 14 days thereafter to serve its reply. In response to the Court’s order that the Parties’ propose

a schedule for briefing the redactions “on the assumption that the Court will seek to address that

dispute concurrently with the proposed schedule for production,” Defendants respectfully request

that any order to bifurcate briefing of the redactions be accompanied by an order staying the

production of additional records during the briefing, given the agencies’ limited FOIA resources.



24
  A Vaughn index may take more time than usual to produce in this case because it is unclear from
the Second Amended Complaint which of redacted pages of the already-produced records Plaintiff
intends to challenge.
                                                 40
         Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 41 of 44




        On January 19, 2021, the Court also ordered the Army to provide the following information

in this joint status report:

                (a) [T]he number of FOIA requests that the Army is processing (broken
                down by original requests and consultation requests); (b) the number of
                pending FOIA requests which the Army has agreed to expedite; (c) the
                number of pending FOIA requests submitted prior to Plaintiffs request in
                this case; (d) the number of cases pending in federal court in which a
                production schedule has been entered that requires the Army to process
                documents and in which the production is outstanding; (e) the number of
                the Army’s FOIA processing staff, and any efforts the Army is undertaking
                to hire additional processing staff; and (f) any processing limitations due to
                the COVID-19 pandemic.

        The Army processes thousands of FOIA requests every year. See Decl. of Sherrod Davis.

Each of the more than 800 Army installations across 70 countries and territories has its own FOIA

office and there is no central repository, so it is practically impossible to know how many FOIA

requests are being processed or have been expedited at any given time. Id. A small number of these

cases reach litigation. Id. There are currently fewer than twenty cases against the Army pending in

federal court in which a production schedule has been entered that requires the Army to process

documents and in which production is outstanding. Id. The vast majority of cases do not go to

court and are resolved at the request level. Id.

        The records sought in this case are in the custody of one of two installations within ACC:

ACC-New Jersey (ACC-NJ) and ACC-Aberdeen Proving Ground, Maryland (ACC-APG). Id.

Like most Army installations, ACC-APG and ACC-NJ are staffed with a single FOIA processor.

Id. The contracting officers also provide some assistance in processing FOIA redactions per their

responsibility as custodians of the contract file under the Federal Acquisition Regulation. Id.

Otherwise, there has not been an undertaking to hire additional processing staff in support of the

particular FOIA requests at issue in this case. Id. Operation Warp Speed is not an enduring mission




                                                   41
        Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 42 of 44




set, so the high volume of documents requested as part of that operation is atypical for these

contracting centers and the high processing demand is not likely to continue in the long term. Id.

       There is no reason to believe that the COVID-19 pandemic (i.e. telework) itself has

diminished ACC-NJ’s or ACC-APG’s FOIA processing capabilities, as all Army contracts are

digitized. Id. However, the increased operational demands due to the COVID-19 pandemic has

greatly affected the installations’ ability to process FOIA requests. Id. Under Operation Warp

Speed, ACC-APG and ACC-NJ have been central to the contracting effort for all COVID-related

vaccine, therapeutic, device, and enabler development and production contracts. Id. This enormous

undertaking has been layered over these organizations’ typical contracting mission sets of

equipping and sustaining a military force, without any corresponding increase in organizational

manpower. Id. ACC has not been provided additional funding for staffing, either with regard to

the awarding and managing of COVID-related contracts or with regard to FOIA processing. Id.

This increased operational strain is likely to continue in the near future as the new administration

leverages the federal government’s—and ACC’s—capabilities to assist in the distribution of

COVID-19 vaccines. Id. And because the contracting officers are required to assist with FOIA

processing, any additional requirement that more time be devoted to the processing of a broad

FOIA request may take away from ACC’s ability to focus on the mission of awarding and

managing contracts in support of the federal COVID-19 response. Id.

                                DEFENDANTS’ PROPOSALS

I.     Schedule for Production of Outstanding Records

       Defendants propose that HHS release the outstanding responsive records at a rate of 800

pages every other month and that the Army release the outstanding responsive records at a rate of

eight actions per month, until all responsive records have been released.


                                                42
        Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 43 of 44




II.    Bifurcation of Briefing Redaction-Related Issues

       Defendants oppose bifurcation of briefing on redactions for the reasons stated above.

Defendants propose that briefing on redaction-related issues begin after production of the last

responsive record, with 45 days for Defendants to move for summary judgment, 30 days for

Plaintiff’s opposition and cross-motion for summary judgment, 30 days for Defendants’ opposition

and reply, and 14 days for Plaintiff’s reply.

III.   Proposed Schedule for Bifurcated Briefing

       If, over Defendants’ objection, the Court orders bifurcated briefing, Defendants propose

that production of outstanding records be stayed pending the first round of summary-judgment

briefing. Thereafter Defendants would have 45 days to produce its summary judgment motion with

Vaughn index; Plaintiff would have 30 days to serve an opposition and cross-motion for summary

judgment; Defendants would have 30 days to serve an opposition and reply; and Plaintiff would

have 14 days to serve a reply.

Dated: February 5, 2021                              Respectfully submitted,

                                                     /s/ Kathryn Ardizzone
                                                     Kathryn Ardizzone (D.C. Bar No. 1631208)
                                                     Knowledge Ecology International
                                                     1621 Connecticut Ave NW, Suite 500
                                                     Washington, DC 20009
                                                     (202) 332-2670
                                                     kathryn.ardizzone@keionline.org

                                                     Counsel for Plaintiff

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     ELIZABETH J. SHAPIRO
                                                     Deputy Branch Director

                                                     /s/ Michael P. Clendenen
                                                     MICHAEL P. CLENDENEN

                                                43
Case 1:20-cv-02986-KBJ Document 16 Filed 02/06/21 Page 44 of 44




                                   (D.C. Bar # 1660091)
                                   Trial Attorney
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street NW
                                   Washington, DC 20530
                                   Tel: (202) 353-0693
                                   Fax: (202) 616-8460
                                   Email: michael.p.clendenen@usdoj.gov

                                   Counsel for Defendants




                              44
